Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-12-00770-CV

                                     IN RE Kenneth Elbert AMES, Jr.

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: December 5, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 14, 2012, Relator Kenneth Elbert Ames, Jr. filed a petition for writ of

mandamus. On November 14, 2012, relator Kenneth Elbert Ames, Jr. filed a petition for writ of

mandamus. The court has considered relator’s petition, the responses of the respondent and the

real party in interest, and relator’s replies. The court is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).



                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2012CVG001668-D4, styled In the Matter of the Marriage of Kenneth
Elbert Ames, Jr. and Angelica Ames, a/k/a Angelica Maria Lopez-Fajardo and in the Interest of OA, DA, NA, and
RA, , pending in the 406th Judicial District Court, Webb County, Texas, the Honorable Oscar J. Hale, Jr. presiding.